—Appeal from a judgment of the County Court of Sullivan County (Ledina, J.), rendered April 18, 1997, convicting defendant upon his plea of guilty of the crimes of assault in the first degree and criminal possession of a weapon in the second degree.
Defendant pleaded guilty to the crimes of assault in the first degree and criminal possession of a weapon in the second degree in satisfaction of a 10-count indictment and was sentenced to concurrent prison terms of 4V2 to 9 years. Defense *833counsel avers that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record evinces that defendant entered a knowing, voluntary and intelligent plea of guilty and that he was sentenced in accordance with the plea agreement. In view of the foregoing, we affirm the judgment .of conviction and grant counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.